2022 IL App (1st) 211149-U
                                                                                   FIRST DISTRICT,
                                                                                   FIRST DIVISION
                                                                                   December 12, 2022

                                                No. 1-21-1149

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

                                                   )      Appeal from the
      JENNIFER CYGAN,
                                                   )      Circuit Court of
                                                   )      Cook County, Illinois.
                              Plaintiff-Appellant,
                                                   )
      v.
                                                   )      No. 18 L 4049
                                                   )
      MARTIN SAAVEDRA,
                                                   )      Honorable
                                                   )      Lorna Propes,
                              Defendant-Appellee.
                                                   )      Judge Presiding
     _____________________________________________________________________________


            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Lavin and Justice Hyman concurred in the judgment.

                                                   ORDER

¶1          Held: Trial court’s grant of summary judgment in favor of defendant on plaintiff’s
                  Illinois Gender Violence Act claim affirmed where plaintiff failed to present any
                  evidence that defendant’s conduct was motivated “at least in part, on the basis of
                  [the plaintiff’s] sex.” (740 ILCS 82/5(1)).

¶2          Plaintiff Jennifer Cygan filed a complaint against defendant Martin Saavedra pursuant to

     the Illinois Gender Violence Act (Act) (740 ILCS 82/1 et seq.) (West 2018)). Defendant filed a

     motion for summary judgment, asserting that plaintiff failed to present any evidence that the

     alleged acts of violence were committed, “at least in part, on the basis of [the plaintiff’s] sex.”
     No. 1-21-1149


     See 740 ILCS 82/5(1) (West 2018). The trial court granted summary judgment in favor of

     defendant and dismissed the action with prejudice. Plaintiff now appeals that judgment. We

     affirm.

¶3                                             BACKGROUND

¶4             Plaintiff and defendant’s first marriage lasted from December 10, 2009, to February 4,

     2011. They remarried on July 2, 2012 and divorced again on April 18, 2013. On April 20, 2018,

     plaintiff filed an action against defendant, seeking damages under the Act. She alleged that

     “[d]uring the course of [their] second marriage *** defendant engaged in a course of repeated

     violent physical and verbal acts against” her. Plaintiff alleged this “conduct *** constituted one

     or more acts of violence and physical aggression satisfying the elements of battery under the

     laws of Illinois and thus constituted gender related violence” under section 5 of the Act.

¶5             On June 14, 2018, defendant moved to dismiss plaintiff’s complaint, arguing, inter alia,

     that plaintiff “never alleges any battery was committed on the basis of her sex,” as required

     under the Act. See 740 ILCS 82/5(1). On July 31, 2018, the trial court granted defendant’s

     motion to dismiss and gave plaintiff leave to file an amended complaint.

¶6             On August 1, 2018, plaintiff filed an “Amended Complaint at Law.” Plaintiff realleged

     that defendant “coldcocked [her] in the head with his fist” in December 2012, adding that his

     “actions were committed on the basis of plaintiff’s sex in an effort to assert his dominance and

     control over her.” She further alleged that “on many occasions during their marriage *** the

     defendant *** engaged in one or more acts of violence and physical aggression that culminated

     in the unwanted assault and battery on the plaintiff, his wife, on the basis of her sex.”

¶7             The parties engaged in discovery and on June 16, 2021, defendant filed a motion for

     summary judgment, alleging that plaintiff had failed to present any evidence that she “is the


                                                      -2-
       No. 1-21-1149


       victim of gender violence *** which requires that the alleged ‘acts of violence or physical

       aggression were committed, at least in part, on the basis of the person’s sex.’ ” In support of the

       motion, defendant attached his own deposition, plaintiff’s deposition, and affidavits of five fact

       witnesses, including: his fiancé, Lynn Fell; his ex-wife, Barbara Saavedra; his son, Kanon

       Saavedra; his daughter, Kaylee Saavedra; and his neighbor, Gloria Anderson. 1

¶8             Defendant “denied all allegations of battery, domestic violence, harassment and

       intimidation.” Fell and Barbara both attested that defendant had “never made inappropriate

       physical contact” with them and that they “never witnessed [defendant] make any inappropriate

       physical contact with any female.” Kanon and Kaylee asserted that they “never saw [their] father

       hit, bump, nor push” plaintiff and “never witnessed [defendant] make any inappropriate physical

       contact with any female.” Anderson attested that defendant “treats all people with the utmost

       courtesy and respect ***.”

¶9             In response to defendant’s motion, plaintiff argued that “there are numerous issues of

       material fact in dispute,” including credibility determinations that are not proper for summary

       judgment. Relying on her deposition testimony, plaintiff cited “instances of abuse during their

       marriage,” including that defendant pushed her down the stairs in December 2010, “ ‘cold-

       cocked’ ” her in December 2012, and choked her “on the stairs, cutting off [her] air supply, [and]

       kicking [her] in the stomach ***.’ ”

¶ 10           On September 16, 2021, the trial court granted defendant’s motion for summary

       judgment and dismissed the case with prejudice. 2 The court acknowledged that whether




               1
                  No depositions are included in the record on appeal.
               2
                  The record on appeal does not contain a transcript of the hearing conducted on September 16,
       2021, but the trial court’s order indicates that the court reviewed the pleadings, the depositions of both
       plaintiff and defendant, and considered the “oral presentations of counsel.”
                                                           -3-
       No. 1-21-1149


       defendant physically attacked plaintiff at any time was “a matter of dispute between the parties.”

       However, “even if a jury were to find plaintiff was assaulted as she claims, that would not satisfy

       the requirements of [t]he Act, as she offers no admissible evidence that defendant’s alleged

       actions were taken because of her sex.” (Emphasis added.) The court explained that the “only

       evidence” offered on this point was elicited by defendant at plaintiff’s deposition, as follows:

              Q: What makes you think that the reason he’s (defendant) mistreating you is because

              you’re a woman?

              A: Because I don’t see him doing this to any man.

       The court held that this testimony was insufficient “to create a genuine issue of material fact as

       to the elements of gender violence under the Act.”

¶ 11          The trial court concluded that conclusory complaint allegations did not constitute

       “evidence” that defendant’s “actions were taken on the basis of sex.” Regarding plaintiff’s

       argument that “the purpose of the Act is to punish and discourage the use of abuse by men for

       purposes of domination and control over women,” the trial court found that “[t]here is no such

       language in the Act.” Finally, the trial court considered the inference that “the Act creates a

       presumption that any battery between two married persons is committed because of gender,” to

       be a “wildly overbroad” interpretation of the Act.

¶ 12                                               ANALYSIS

¶ 13          In ruling on a motion for summary judgment, the trial court must construe the pleadings,

       depositions, admissions, and affidavits strictly against the movant and liberally in favor of the

       opponent. Beaman v. Freesmeyer, 2019 IL 122654, ¶ 22. “[A] reviewing court must consider

       whether the existence of a genuine issue of material fact should have precluded the dismissal, or,

       absent such an issue of fact, whether summary judgment is proper as a matter of law.” Monson v.


                                                       -4-
       No. 1-21-1149


       City of Danville, 2018 IL 122486, ¶ 12. “Although a plaintiff is not required to prove [her] case

       at the summary judgment stage, in order to survive a motion for summary judgment, the

       nonmoving party must present a factual basis that would arguably entitle the party to a

       judgment.” Robidoux v. Oliphant, 201 Ill. 2d 324, 335 (2002). We review the trial court’s grant

       of summary judgment de novo. Monson, 2018 IL 122486, ¶ 12.

¶ 14           The Act provides that “[a]ny person who has been subjected to gender-related violence as

       defined in Section 5 may bring a civil action for damages, injunctive relief, or other appropriate

       relief against a person or persons perpetrating that gender-related violence.” 740 ILCS 82/10

       (West 2018). “[G]ender-related violence, which is a form of sex discrimination,” is defined, in

       relevant part, as “[o]ne or more acts of violence or physical aggression satisfying the elements of

       battery under the laws of Illinois that are committed, at least in part, on the basis of a person’s

       sex, whether or not those acts have resulted in criminal charges, prosecution, or conviction.” 740

       ILCS 82/5(1).

¶ 15           It is well established that “the appellant has the burden of presenting the reviewing court

       with a sufficiently complete record of the circuit court proceedings to support a claim of error.”

       Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). “Absent such a record, reviewing courts are

       instructed to assume that the trial court’s order comported with the law and was supported by the

       facts, and any doubts must be resolved against the appellant.” Cruz v. Columbus-Cuneo-Cabrini

       Medical Center, 264 Ill. App. 3d 633, 639 (1994) (citing Foutch, 99 Ill. 2d at 391-92).

¶ 16           The record in this case does not contain a transcript of either the plaintiff or defendant’s

       depositions. 3 “This court cannot purport to review deposition testimony which is not presented in


               3
                The record on appeal indicates that plaintiff’s and defendant’s “Deposition Transcripts [were]
       served with [defendant’s] Motion but not E-Filed.” The trial court’s written order granting summary
       judgment indicates that it reviewed “the depositions of both plaintiff and defendant.”
                                                         -5-
       No. 1-21-1149


       its full context.” International Amphitheatre Co. v. Vanguard Underwriters Insurance Co., 177

       Ill. App. 3d 555, 565 (1988). Plaintiff has failed to provide a sufficient record to allow for

       “meaningful appellate review” of her claim. Johnson v. Johnson, 386 Ill. App. 3d 522, 554

       (2008). Since any doubts arising from an insufficient record must be resolved against plaintiff,

       we may “assume that the trial court’s order comported with the law.” Cruz, 264 Ill. App. 3d at

       639.

¶ 17          The trial court found that plaintiff had failed to establish any “admissible evidence” that

       defendant committed gender-related violence as defined under the Act. Plaintiff argues that the

       trial court “applied the incorrect standard” by finding that she failed to produce “evidence that

       defendant’s alleged actions were taken because of her sex” (emphasis added), as opposed to “at

       least in part, on the basis of” her sex. The purpose of summary judgment “is not to try a question

       of fact, but to determine if one exists.” Robidoux, 201 Ill. 2d at 335. In order to survive a motion

       for summary judgment, “the nonmoving party must present a factual basis that would arguably

       entitle [her] to a judgment.” Id.

¶ 18          Plaintiff maintains that her deposition testimony established multiple instances of abuse

       throughout the marriage, creating a “reasonable inference” that defendant battered her, at least in

       part, on the basis of her sex. As discussed above, we are unable to review the deposition

       testimony, and “[a]ny doubts or deficiencies arising from the incomplete record will be construed

       against the appellant.” Tebbens v. Levin & Conde, 2018 IL App (1st) 170777, ¶ 31. We agree

       with the trial court that evidence that defendant committed batteries, without more, does not

       show that they were committed, “at least in part, on the basis of [the plaintiff’s] sex.” See 740

       ILCS 82/5(1). To conclude otherwise would, as the trial court noted, be a “wildly overbroad”

       construction of the Act.


                                                       -6-
       No. 1-21-1149


¶ 19          Plaintiff relies on Brownlee v. Catholic Charities of Archdiocese of Chicago, No. 16-cv-

       00665, 2021 WL 269824 (N.D. Ill. Jan. 27, 2021) amended and superseded on reconsideration

       by Brownlee v. Catholic Charities of Archdiocese of Chicago, No. 16-cv-00665, 2022 WL

       602652 (N.D. Ill. Mar. 1, 2022), and Smith v. Farmstand, No. 11-cv-9147, 2016 WL 5912886

       (N.D. Ill. Oct. 11, 2016), in arguing that “a reasonable jury could find that the [defendant’s]

       battery of the [plaintiff] was motivated- at least in part- by her sex.” In addition to having no

       precedential value (Illinois State Highway Authority v. Amoco Oil Co., 336 Ill. App. 3d 300, 317

       (2003) (citing People v. Kidd, 129 Ill. 2d 432, 457 (1989) (decisions of lower federal courts are

       not binding on Illinois courts)), the cases cited by plaintiff are factually inapposite to the case at

       bar.

¶ 20          In Brownlee, the plaintiff alleged that her co-worker made sexual comments toward her,

       “touched [her] shoulders, touched her face with his hand,” and “touched her in a sexual nature,

       and it felt ‘creepy.’ ” Brownlee, 2022 WL 602652, at *3. The court found that the

       “nonconsensual touching” of a “sexual nature” could lead a reasonable jury to find that “such

       contact was motivated at least in part by [her] sex.” Id. at *26. In Farmstand, the court found that

       there was sufficient evidence “that the touching in question occurred because of Plaintiff’s sex”

       because “female employees were not subject to this sort of touching, and *** the touching itself

       was sexual in nature, as it involved the unwanted touching of Plaintiff’s intimate body parts.”

       Farmstand, 2016 WL 5912886, at *10.

¶ 21          Section 5(1) of the Act requires evidence showing “acts of violence or physical

       aggression *** that are committed, at least in part, on the basis of a person’s sex,” whereas

       section 5(2) requires evidence of a “physical intrusion or physical invasion of a sexual nature

       under coercive conditions ***.” 740 ILCS 82/5(1), (2). The conduct reviewed in Brownlee and


                                                        -7-
       No. 1-21-1149


       Farmstand was sexual in nature and, therefore, sufficient to meet the standard under section 5(2).

       In contrast, the record in this case is insufficient to show that defendant’s conduct was either of a

       sexual nature or committed, at least in part, on the basis of the plaintiff’s sex.

¶ 22          Finally, plaintiff argues that summary judgment was improper because “violations of the

       Gender Violence Act require an inquiry into the state of mind and/or motivation of the person

       committing the battery, which is a question of fact for the jury.” Because plaintiff did not raise

       this argument in the trial court, it is forfeited on appeal. See Sheth v. SAB Tool Supply Co., 2013

       IL App (1st) 110156, ¶ 59 (“This court may deem any arguments not raised in the trial court as

       waived or forfeit[ed] on appeal.”).

¶ 23                                              CONCLUSION

¶ 24          For the foregoing reasons, we affirm the trial court’s order granting summary judgment in

       favor of defendant.

¶ 25          Affirmed.




                                                        -8-